Citation Nr: 0209668	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the left knee.   

3.  Entitlement to an initial rating for tinea versicolor of 
the ears, face, and toes, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was awarded for bilateral 
patellofemoral pain syndrome.  A noncompensable initial 
rating was assigned for each knee.  The veteran was also 
denied a compensable rating for his service-connected tinea 
versicolor of the ears, face, and toes.  In May 1997, the 
veteran filed a Notice of Disagreement regarding the 
noncompensable ratings assigned for his tinea versicolor and 
bilateral patellofemoral pain syndrome.  He was issued a 
February 1998 Statement of the Case regarding these issues, 
and he filed a VA Form 9 in March 1998.  

The veteran's appeal was originally presented to the Board in 
May 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  
Subsequent to the Board's remand order, the veteran was 
awarded a 30 percent rating, effective from March 8, 1994, 
for his tinea versicolor.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's patellofemoral pain syndrome of the right 
knee is characterized by full range of motion and X-ray 
findings demonstrating no arthritic changes.  

3.  The veteran's patellofemoral pain syndrome of the left 
knee is characterized by full range of motion and X-ray 
findings demonstrating no arthritic changes.  

4.  The veteran's tinea versicolor of the face, ears, and 
toes is characterized by scaling, flaking, and itching, as 
well as mild facial pigmentation.  


CONCLUSION OF LAW

1.  The criteria for a compensable initial rating for 
patellofemoral pain syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The criteria for a compensable initial rating for 
patellofemoral pain syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  The criteria for an increased rating in excess of 30 
percent for tinea versicolor of the face, ears, and toes are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7800-7806 (2001); 66 Fed. Reg. 45, 
620, 45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent VA medical examination in November 
1995.  He reported a history of bilateral knee pain, left 
greater than right, since 1989.  A rash of both feet and the 
face was also reported.  Objective examination of both knees 
was "totally benign," with extension to 0º and flexion to 
140º bilaterally.  No evidence of instability or crepitus was 
noted.  X-ray examination of the knees was negative for any 
significant pathology.  Arthralgia of the knees was 
diagnosed.  Evaluation of the veteran's face revealed a flaky 
rash around the eyebrows and beard area.  Tinea pedis of the 
feet was also noted.  

The veteran was again examined by VA personnel in February 
1997.  He confirmed his history of bilateral knee pain and a 
skin rash.  Objective examination of the knees revealed good 
range of motion of both lower extremity, with no evidence of 
joint swelling.  A rash of the face and hairline was also 
observed, and athlete's foot disease was present on both 
feet.  

The veteran has also been seen for outpatient treatment at VA 
medical clinics.  A November 1997 dermatological clinic 
notation confirms a rash under the veteran's chin and on his 
scalp, for which medicated cream was prescribed.  

In October 2001, the veteran underwent another VA 
dermatological examination.  He reported a longstanding 
history of a skin rash of the face, eyebrows, hairline, and 
feet, for which he uses cream, without relief.  Objective 
examination revealed a scaling eruption of the face, ears, 
and scalp, without exudation.  His facial skin was also itchy 
and flaky.  His facial pigment also varied mildly due to the 
scaling.  No scarring or skin lesions were present, and his 
facial rash was not exceptionally repugnant.  The examiner 
characterized this disability as moderately severe.  
Maceration of the toes, moderately severe, was also noted.  
Scaling and itching of the feet was present, but no 
disfigurement was observed.  

The veteran also underwent VA orthopedic examination in 
October 2001.  He reported a history of bilateral knee 
problems since military service, including swelling with some 
activities.  He indicated that he worked as a custodian in a 
large apartment complex.  Objective examination revealed no 
tenderness, heat, redness, drainage, or joint swelling of the 
knees.  There was also no ligamentous laxity bilaterally or 
crepitus.  Both knees exhibited flexion to 140º and extension 
to 0º, which the examiner characterized as normal.  Pain, 
weakness, fatigue, incoordination, and lack of endurance were 
not noted to affect the range of motion of the knees.  No 
muscle atrophy was present, and the veteran had 5/5 strength 
in each leg.  No ankylosis, locking, instability, 
subluxation, weakness, or loss of range of motion was 
observed.  The examiner did not give an opinion regarding any 
additional functional loss during flare-ups, as he reported 
that the veteran was not examined during a flare-up.  X-rays 
of the knees revealed normal alignment, with no abnormality 
noted.  Overall, the examiner found no physical or 
pathological findings of impairment of function or disability 
in either knee.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions and additional requirements pertaining to the VA's 
duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126) (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Pertinent 
regulations that implement the Act were promulgated.  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims for a compensable initial rating for bilateral 
patellofemoral pain syndrome and for an increased rating for 
tinea versicolor subsequent to the above-noted change in the 
law, and the requirements of the new law as well as the 
regulations have been satisfied.  While it does not appear 
the veteran and his representative were advised of the 
changes in the law brought about under the VCAA, the RO has 
nonetheless afforded the veteran all notice and assistance 
required under the Act and implementing regulations.  

By virtue of the February 1998 Statement of the Case, and the 
various Supplemental Statements of the Case, the veteran and 
his representative have been advised of the laws and 
regulations governing the claim on appeal and the evidence 
needed to establish his claim.  Hence, he has been given 
notice of the information and evidence necessary to 
substantiate his claims. 

Moreover, pertinent medical treatment records have been 
obtained and associated with the claims file.  The veteran 
has indicated treatment solely at VA medical centers, and the 
records associated with this treatment have been obtained by 
the RO.  The veteran has not identified any additional 
relevant evidence that has not been requested or obtained in 
connection with the issues under discussion.  As there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Finally, the veteran has been 
afforded comprehensive VA examinations in connection with his 
claims.  Hence, adjudication of the above-referenced issue is 
appropriate at this time, and the claim is ready to be 
considered on the merits.  

In summary, the VA has satisfied its duties to notify and to 
assist the appellant, and, as such, further development 
requiring expenditure of VA resources is not warranted.  In 
short, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  In view 
of the foregoing, no possibility of prejudice to the veteran 
is found were the Board to proceed to adjudicate the merits 
of the issues now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in a condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  When the assignment of initial ratings is under 
consideration, the level of disability for all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 U.S.C.A. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

I. Compensable initial rating - Right knee

The veteran's patellofemoral pain syndrome of the right knee 
is currently rated under Diagnostic Code 5010, for arthritis 
due to trauma.  This Diagnostic Code in turn makes reference 
to Diagnostic Code 5003, for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  This Code 
provides:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:  

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations 	20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups 				
				10

Note (1): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

In the present case, the veteran does not have X-ray findings 
of arthritis of the right knee.  X-rays taken in November 
1995 and October 2001 were both negative for any arthritic or 
other abnormal findings.  Therefore, the veteran does not 
meet the criteria for a compensable rating under Diagnostic 
Code 5003.  

However, a compensable initial rating for the veteran's right 
knee disability may also be awarded based on limitation of 
motion of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  Limitation of motion of the knee is rated under 
Diagnostic Codes 5260, for limitation of flexion, and 5261, 
for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2001).  A compensable rating under either 
code requires at least some limitation of motion, but in the 
present case, the veteran has no limitation of either flexion 
or extension of his right knee.  According to the November 
1995 and October 2001 examination reports, his range of 
motion of the right knee is within normal limits.  While the 
veteran has reported some pain and swelling of the right 
knee, this has not been verified on objective examination.  
According to the October 2001 examination report, pain does 
not affect the veteran's range of motion, and does not limit 
his functioning.  Therefore, the objective evidence of record 
does not support a compensable initial rating under 38 C.F.R. 
§§ 4.40 or 4.45.  See DeLuca, supra.  

Consideration has also been given to rating the veteran under 
other diagnostic codes pertaining to the knee.  However, in 
the absence of recurrent subluxation or lateral instability 
attributable to the service connected disability, a 
compensable rating under Diagnostic Code 5257 is not 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5257 (2001).  
In this regard, the veteran's knee has been noted to be 
stable.  Moreover, there is no evidence that the service 
connected disability involves impairment of the tibia and 
fibula so as to warrant a compensable rating under Diagnostic 
Code 5262.  38 C.F.R. Part 4, Diagnostic Code 5262 (2001).  
X-rays of the veteran's knee have been negative, and the 
service connected disability does not involve nonunion or 
malunion of the tibia or fibula.

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, at no time since the veteran 
filed his claim for service connection has the service 
connected disability been more disabling than is reflected by 
the noncompensable initial rating.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no periods of hospitalization since his service 
separation and is not shown by the evidence to present marked 
interference with employment, in and of itself, as the 
veteran continues to work as a custodian for a large 
apartment building.  This work includes cleaning apartments 
and painting.  He has not alleged any marked interference 
with pursing this occupation due to his right knee 
disability.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable initial rating for the veteran's 
service-connected patellofemoral pain syndrome of the right 
knee is not warranted.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

II. Compensable initial rating - Left knee

The veteran's patellofemoral pain syndrome of the left knee 
is likewise rated under Diagnostic Code 5010, which in turn 
makes reference to Diagnostic Code 5003, as is discussed 
above.  

In the present case, the veteran does not have X-ray findings 
of arthritis of the left knee.  X-rays taken in November 1995 
and October 2001 were both negative for any arthritic or 
other abnormal findings for the left knee joint.  Therefore, 
the veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 5003.  

However, a compensable initial rating for the veteran's left 
knee disability may also be awarded based on limitation of 
motion of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  As has been discussed above, limitation of 
motion of the knee is rated under Diagnostic Codes 5260, for 
limitation of flexion, and 5261, for limitation of extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001).  A 
compensable rating under either code requires at least some 
limitation of motion, but in the present case, the veteran 
has no limitation of either flexion or extension of his left 
knee.  According to the November 1995 and October 2001 
examination reports, his range of motion of the left knee is 
within normal limits.  While the veteran has reported some 
pain and swelling of the left knee, this has not been 
verified on objective examination.  According to the October 
2001 examination report, pain does not affect the veteran's 
range of motion, and does not limit his functioning.  
Therefore, the objective evidence of record does not support 
a compensable initial rating under 38 C.F.R. §§ 4.40 or 4.45.  
See DeLuca, supra.  For the same reasons as discussed with 
regard to the right knee, other applicable codes are not for 
application as the veteran does not demonstrate recurrent 
subluxation or lateral instability or impairment of the tibia 
and fibula of the left knee attributable to the service 
connected disability.

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, at no time since the veteran 
filed his claim for service connection has the service 
connected disability been more disabling than is reflected by 
the noncompensable initial rating.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no periods of hospitalization since his service 
separation and is not shown by the evidence to present marked 
interference with employment, in and of itself, as the 
veteran continues to work full time and has reported no 
interference therein.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable initial rating for the veteran's 
service-connected patellofemoral pain syndrome of the left 
knee is not warranted.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III. Increased rating - Tinea versicolor of the face, ears, 
and toes

The veteran's tinea versicolor of the face, ears, and toes is 
currently rated as 30 percent disabling under Diagnostic Code 
7806, for eczema.  
	 
7806  Eczema:
  With ulceration or extensive exfoliation or crusting, 
and
   systemic or nervous manifestations, or exceptionally
   repugnant                                                                                      
50
  With exudation or itching constant, extensive lesions, 
or
   marked disfigurement                                                                  
30

38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

He may also be rated under the following code:

7800  Scars, disfiguring, head, face or neck:
	  Complete or exceptionally repugnant deformity of one 
side of
	   face or marked or repugnant bilateral disfigurement             
50
	  Severe, especially if producing a marked and unsightly 
	   deformity of eyelids, lips, or auricles                                        
30

38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

However, according to the evidence of record, the veteran's 
tinea versicolor does not meet the criteria for a higher 
rating.  Both the November 1995 and October 2001 
dermatological examination reports, as well as the VA 
outpatient treatment reports, are negative for any ulceration 
or crusting or systemic or nervous manifestations due to his 
tinea versicolor; the October 2001 examination report is 
explicitly negative for any such manifestations.  The 
examiner also declined to characterize the veteran's skin 
disability as exceptionally repugnant at that time.  Overall, 
the evidence of record does not reflect any of the criteria 
required for a 50 percent rating for the veteran's tinea 
versicolor under the criteria for eczema as in effect prior 
to August 30, 2002. 

Consideration has also been given to rating the veteran under 
the criteria for disfiguring scars of the head, face or neck 
as provided in Diagnostic Code 7800.  However, the 
manifestations of the veteran's skin disability of the face, 
head and neck are not repugnant.  The examiner specifically 
noted that there was no exceptional repugnance or 
disfigurement.  Likewise, there is no deformity.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's skin disability has itself required 
no periods of hospitalization since his service separation, 
and is not shown by the evidence to present marked 
interference with employment in and of itself, as the veteran 
has stated he is employed as a custodian.  Importantly, the 
veteran noted that he was able to complete his required 
duties, including cleaning anywhere from two to ten 
apartments per week and painting apartments.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected tinea versicolor is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating in excess of 30 percent for 
the veteran's service-connected tinea versicolor of the face, 
ears, and toes is not warranted.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



ORDER

Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the right knee is denied.  

Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the left knee is denied.  

Entitlement to an increased rating in excess of 30 percent 
for tinea versicolor of the face, ears, and toes is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

